Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Michael Devon Harmon appeals the district court’s order denying relief on his 18 U.S.C. § 3582(c)(2) (2012) motion for a sentence reduction. We have reviewed the reeord and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Harmon, No. 1:14-cr-00017-1 (S.D.W. Va. Mar. 9, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED